EXHIBIT 10.20

SPLIT-DOLLAR INSURANCE AGREEMENT

(Endorsement Method)

This is an Agreement between Lithia Motors, Inc., an Oregon corporation, (the
“Employer”), and Sidney B. DeBoer, (the “Employee”) dated effective December 20,
2007.

RECITALS

A. The Employee is a valued employee of Employer and Employer wants to retain
him in its employ.

B. The Employer, as an inducement to continue this employment, wants to assist
Employee with his personal life insurance program.

THEREFORE, Employer and Employee agree as follows:

1. Life Insurance. The life insurance Policy with which this Agreement deals is
Policy Number 18-103-860 (the “Policy”) issued by The Northwestern Mutual Life
Insurance Company, of Milwaukee, Wisconsin (the Insurer), on the life of
Employee and providing a $12,000,000 death benefit.

2. Rights of the Parties

(a) Employer shall be the sole and exclusive owner of the Policy. This includes
all the rights of “owner” under the Policy, subject to paragraph 2(b) below.

(b) Employee shall have the right to designate the beneficiary of the Policy’s
death benefit in an amount equal to the death benefit minus the greater of the
Employer’s cumulative premiums paid or the policy cash value as of the
Employee’s death.

Employee’s rights and economic benefits, either in this agreement or documented
on the Insurer’s records, are limited exclusively to the value of one-year death
benefit protection stipulated in this paragraph (b).

3. Premium Payment. The entire premium on the policy shall be paid by Employer
as it becomes due.

4. Policy Dividends. Policy dividends shall be applied to purchase paid-up
additional insurance protection.

5. Economic Benefit Tax Treatment. This Agreement shall be interpreted and
enforced to comply with the split dollar final regulations so that it is treated
as an economic benefit transaction for tax purposes in which, at all times, the
only economic benefit to Employee shall be the value of the current life
insurance protection attributable to naming the beneficiary under the Policy.
Employee shall not have any current access to the Policy’s cash values within
the meaning of the split dollar final regulations or any other economic benefit
other than the cost of current life insurance protection.

6. Right to Purchase Policy. Employer shall not sell, surrender, change the
insured or transfer ownership of the Policy while this agreement is in effect
without first giving Employee the option to purchase the Policy during a period
of 60 days from notice to Employee of such intention. The purchase price of the
Policy shall be the sum of the interpolated terminal reserve and any unearned
premiums, plus a pro-rata portion of dividends expected to be paid for that
policy year, minus any policy and premium loans and any other indebtedness
secured by the Policy. This restriction shall not impair the right of Employer
to terminate this Agreement pursuant to section 7 hereof. The exercise by the
Employer of the power to surrender the Policy or to change the insured will
terminate the rights of the Employee, other than his right to purchase the
Policy pursuant to this paragraph.

7. Purchase of Insurance Upon Termination. This agreement may be terminated by
either party hereto, with or without the consent of the other, by giving notice
of termination in writing to the other party. This Agreement shall terminate
automatically upon termination of Employee’s employment with Employer for any

 

1



--------------------------------------------------------------------------------

reason whatsoever other than the Employee’s death. If this Agreement is
terminated, Employee shall have the right to purchase the Policy from Employer
under the same terms and conditions as specified in section 6 hereof.

8. Insurance Company. Not Liable. The Insurer shall be bound only by the
provisions of and endorsements of the Policy, and any payments made or action
taken by it in accordance therewith shall fully discharge it from all claims,
suits and demands of all persons whatsoever. It shall in no way be bound by or
be deemed to have notice of the provisions of this Agreement.

9. Assignment Rights. The Employee shall have the right to assign any part or
all of the Employee’s interest in the Policy and this Agreement to any person,
entity or trust: by execution of a written assignment delivered to the Employer
and to the Insurer.

10. Amending The Agreement. The Employer and Employee can mutually agree to
amend this Agreement and such amendment shall be in writing and signed by the
Employer and Employee.

11. Binding Effect. This Agreement shall bind Employer and its successors and
assigns, Employee and his heirs, executors, administrators and assigns, and any
Policy beneficiary.

12. ERISA Requirements. The following provisions are part of this Agreement and
are intended to meet the requirements of the Employee Retirement Income Security
Act of 1974 (ERISA):

(a) The Named Fiduciary and Claims Manager: The Chief Accounting Officer of the
Employer.

(b) The funding policy under this Plan is that all premiums on the Policy be
remitted to the Insurer when due.

(c) Direct payment by the Insurer is the basis of payment of benefits under this
Plan, with those benefits in turn being based on the payment of premiums as
provided in the Plan.

(d) Claims procedure:

(1) If for any reason a claim for benefits (other than death benefits) under
this Plan is denied by the Employer, the Claims Manager shall deliver to the
Claimant a written explanation setting forth the specific reasons for the
adverse benefit determination; specific references to the Plan section on which
the adverse benefit determination is based; a description of any additional
material or information necessary for the Claimant to perfect the claim and an
explanation of why such material or information is necessary; and a description
of the Plan’s review procedure including a statement of the Claimant’s rights to
bring a civil action under Section 502 of ERISA following an adverse
determination on review, all written in a manner calculated to be understood by
the Claimant. For this purpose:

(A) The Claimant’s claim shall be deemed filed when presented orally or in
writing to the Claims Manager.

(B) The Claims Manager’s explanation shall be in writing delivered to the
Claimant within 90 days of the date the claim is filed unless the Claims Manager
determines that special circumstances require an extension of time for
processing (he claim. If such an extension of time for processing is required,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial 90 day period. In no event shall such extension
exceed a period of 90 days from the end of such initial period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Claims Manager expects to render the benefit
determination. If the period of time is extended because the Claimant has failed
to provide necessary information to decide the claim, the period for making the
benefit determination shall be tolled from the date on which the notification of
the extension is sent to the Claimant, until the date on which the Claimant
provides the information. Failure to provide notice of decision in the time
specified is the same as denial of the claim and the Claimant is entitled to
require a review of the denial under the review procedures.

(2) The Claimant (or his or her duly authorized representative) shall have 60
days following the receipt of the denial of the claim to file with the Claims
Manager a written request for review of the denial. For such

 

2



--------------------------------------------------------------------------------

review, Claimant shall have the opportunity to submit written comments,
documents, records, and other information relating to the claim for benefits.
Claimant shall be provided, upon request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to the
claim for benefits. The review of the claim shall take into account all
comments, documents, records, and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

(3) In the case of a request for review of an adverse benefit determination, the
Claims Manager is designated as the appropriately Named Fiduciary for a full and
fair review. On review, the Claims Manager shall notify the Claimant not later
than 60 days after the Employer’s receipt of the request for review, unless the
Claims Manager determines that special circumstances require an extension of
time for processing the claim, in which case a decision shall be rendered as
soon as possible, but not later than 120 days after receipt of the request for
review. If such an extension of time for review is required because of special
circumstances, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60 day period. In no event
shall any such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Plan expects to render the
determination on review. If the period of time is extended because the Claimant
has failed to provide necessary information to decide the claim, the period for
making the benefit determination shall be tolled from the date on which the
notification of the extension is sent to the Claimant, until the date on which
the Claimant provides the information. The decision on review shall be in
writing and in the case of an adverse benefit determination shall include:
(i) the specific reason or reasons for the decision; (ii) references to the
specific Plan provisions on which the benefit determination is based; (hi) a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the Claimant’s claim for benefits; and (iv) a statement
of the Claimant’s right to bring an action under Section 502(a) of ERISA, all
written in a manner calculated to be understood by the Claimant. If the decision
on review is not furnished within such time, the claim shall be deemed denied on
review.

For a death benefit claim:

A claim for a death benefit must follow the procedures established by the
Insurer which may include time deadlines. If a participant’s beneficiary makes a
written request to the Claims Manager, the Claims Manager will either provide
copies of forms or instructions required by Insurer to make a claim or tell the
participant’s beneficiary how to obtain them. Insurer will notify the
beneficiary if the claim is denied and will explain the procedures it has for
reviewing any claims which it denies. The time and manner of such review, and
the time for a final decision shall correspond to the time and manner of review
for claims denied by the Claims Manager. The beneficiary must act in making any
claim for a death benefit.

IN WITNESS WHEREOF the Parties have signed this Agreement, effective as of the
date written above.

 

EMPLOYER:     EMPLOYEE: Lithia Motors, Inc.     /s/ Sidney B. DeBoer     Sidney
B. DeBoer

 

By:   /s/ Bryan B. DeBoer   President

 

3